Citation Nr: 1215636	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to November 1980.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating action of a Department of Veterans Affairs Regional Office (RO) in Anchorage, Alaska.  In that decision, the RO denied entitlement to a TDIU.  

In June 2010, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  In August 2010, the Board remanded this claim for further development.  The Board finds there was substantial compliance with the remand.  


FINDINGS OF FACT

1. The Veteran is currently service-connected for a left ankle disability (20 percent disabling); a right ankle disability (20 percent); instability of the left knee (20 percent disabling); degenerative joint disease of the left knee (10 percent disabling); status post anterior ligament (ACL) reconstruction of the right knee with instability (20 percent disabling); and degenerative joint disease of the right knee (10 percent disabling); his combined total is 70 percent disabling.  

2. Resolving all doubt in the Veteran's favor, his combined service-connected disabilities render him unemployable.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for an eye disability, the Board concludes that the law does not preclude it from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by granting entitlement to a TDIU.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, there are several ways that disabilities may be combined to reach the schedular rating under § 4.16(a); one way is when there are disabilities of one or both upper extremities, or of one or both lower extremities (including the bilateral factor, if applicable).  Another way is when disabilities affect a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric).  38 C.F.R. § 4.16(a).  

Here, the Veteran is currently service-connected for: instability of the left ankle, status post anterolateral ligament reconstruction (20 percent disabling); instability of the right ankle with degenerative joint disease, status post anterior ligament reconstruction (20 percent disabling); instability of the right knee status post ACL reconstruction (20 percent disabling); degenerative joint disease of the right knee status post ACL and partial medial meniscectomy (10 percent disabling); instability of the left knee (20 percent disabling) and degenerative joint disease of the left knee (10 percent disabling).  The Veteran's combined total is 70 percent disabling with the bilateral factor.  All of the Veteran's disabilities involve the lower extremities and are all orthopedic.  As a result, they are counted as one disability and the one disability combines to 70 percent.  The Board concludes the schedular rating is met under 38 C.F.R. § 4.16(a).  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  

The central inquiry is: "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose, 4 Vet. App. at 363.  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Resolving all doubt in the Veteran's favor, TDIU is warranted.  The Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) and his combined evaluation is at 70 percent.  

At the time of his application, the Veteran stated his last job was taking inventory for a business 40 hours per week (from December 2003 to March 2004).  Prior to that, he did yard care 40 hours per week (from April 2003 to October 2003).  He had applied to vocational rehabilitation and had a general education degree (GED).  At the June 2010 hearing, the Veteran reported he has had various manual labor-type jobs (Transcript, pp 5-6); was awarded Social Security Administration (SSA) benefits (Transcript, p 6); and had no training in sedentary work (Transcript, p 8).  

Employer statements in the file confirm the Veteran's statements regarding his past work experience.  A May 2005 reply from a former employer, C.Y.C., shows that the Veteran worked at a landscaping company mowing lawns and completing lawn installation 40 hours a week.  This employer stated the Veteran stopped working because he was arrested.  In September 2005, another former employer, A.I. confirmed the Veteran worked part-time from January 2004 to March 2004 conducting inventory counts.  It was unknown how much time had been lost to a disability.  A.I. said he stopped working because he was in an accident and injured his wrist.  

The Veteran has consistently reported to clinicians he has only participated in manual labor jobs in the past.  A May 2004 record from a private clinician shows the Veteran reported he worked in the past as a carpenter and landscaper.  A May 2006 initial treatment plan for when the Veteran was admitted to a VA domiciliary for homelessness showed he reported experience in shipping and receiving.  He had done carpentry and interior renovation as well as pipefitting work.  A June 2006 VA psychology record stated he worked regularly throughout his life except for the last year and a half (after being involved in a bus accident in January 2004) and while incarcerated.  He reported his last job was with a janitorial service.  In January 2007, the Veteran reported working as a daycare assistant after military service.  

The file shows the Veteran has attempted vocational rehabilitation.  An April 2004 vocational rehabilitation note shows the Veteran's counselor stated that the Veteran was considered to be unemployable based on the fact that he had been doing day labor, but his service-connected ankle and knee disabilities caused him pain and discomfort.  A June 2009 rehabilitation needs inventory shows the Veteran was interested working in shipping and receiving; as a delivery driver; and in inventory.  He related working as a dock foreman and assistant butcher for a fishery.  He was a delivery driver, stocker, cashier, and warehouse worker.  These were all temporary or contract jobs.  He worked as a janitor and listed his military experience (infantry and tank commander).  Vocational rehabilitation documents show the Veteran was unable to focus and complete rehabilitation assignments (see August 2009 and October 2010 vocational rehabilitation records).  

Evidence from SSA confirms that the agency has found him disabled, in part due to his service-connected disabilities.  A November 2006 letter found that the Veteran had significant physical limitations that may have prevented him from working the last time he was insured for disability benefits, but he did not complete a work history form and there was not enough information regarding past work.  The Veteran eventually re-applied, and June 2009 SSA documents show the Veteran's symptoms resulted in medical impairment and he could not do any of his old jobs as he described them or as they were described in the national economy.  A disability determination from June 2009 showed he was disabled primarily due to osteoarthrosis and allied disorders.  

Other evidence from VA indicates that it is as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While a January 2005 VA examination report showed that the Veteran was capable of securing and maintaining substantial gainful employment in a more sedentary job that required less walking, a January 2007 VA joint examination showed the examiner opined that with the progression of the joint condition and disease, the Veteran may not be able to be gainfully employed in a position which required prolonged static positioning such as standing or sitting.  The January 2007 examiner also stated the impact of the Veteran's service-connected bilateral ankle and knee disabilities was that weight bearing and/or physically exertional employment was prevented.  

A May 2009 VA examination for the joints discussed the manifestations of the Veteran's service-connected disabilities, but the claims file was not reviewed.  The examiner stated that the orthopedics of the service-connected disabilities did not preclude the Veteran from obtaining or retaining substantially gainful sedentary employment.  There were no effects on the service-connected disabilities found on sitting, but there were moderate effects on walking, standing and lifting.  The examiner did not refer to the fact that the Veteran had no experience at sedentary jobs.  

A clarification opinion was requested from the same examiner and was completed in September 2010.  The examiner stated the claims file and remand were reviewed.  The examiner initially stated that based on the file, medical evidence and current medical literature, it was his opinion that the severity of the service-connected orthopedic conditions did not preclude the Veteran from obtaining or retaining substantially gainful sedentary employment because there were no effects on sitting, moderate effects on walking, standing and lifting.  Essentially, the examiner interpreted the January 2007 report as not completely ruling out the Veteran being able to work a sedentary job.  As support, the examiner said in 2009 the Veteran denied flare ups of his service-connected disabilities and provided no information about aggravation of his disabilities with prolonged static positions.  The examiner did go on to state that it was at least as likely as not that the service-connected disabilities precluded the kind of temporary employment consistent with the Veteran's GED education and vocational experience.  The examiner referenced his past work as a painter, day care helper, shipping and receiving worker, as well as janitor and landscaper (the Veteran indicated in June 2009 these past jobs had all been temporary or on a contract basis).  The examiner also stated age and non-service-connected disabilities were not taken into account in this determination.  

When considering the impact of the service-connected disabilities on the Veteran's employment capacity, the Board finds the evidence is at least in equipoise for and against awarding a TDIU.  38 C.F.R. §§ 4.15, 4.16(a).  Some evidence indicates the Veteran can perform sedentary employment.  However, one opinion indicates it is as likely as not the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment mainly because his disabilities require a sedentary job and he has no experience consistent with sedentary work.  Additionally, the January 2007 VA examiner indicated the Veteran's disabilities may preclude even sedentary work.  The Board also finds effects of the combinations of the Veteran's disabilities (bilateral ankles and bilateral knees) takes this case outside the norm of other veterans.  Van Hoose, 4 Vet. App. at 363.  

As a result, the Board will apply the benefit of the doubt rule and award a TDIU.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


